Per Curiam.
The finding is not subject to correction in any respect which will assist the plaintiff. Any correction to which the plaintiff is entitled would not change the result in any way. Taylor v. Taylor, 154 Conn. 340, 341, 225 A.2d 196; Sipp v. Sipp, 151 Conn. 705, 197 A.2d 73. The assignment of error on the evidential ruling was not briefed *639and must therefore be considered abandoned. Bartlett v. Flaherty, 155 Conn. 203, 204, 230 A.2d 436; Shelton Yacht & Cabana Club, Inc. v. Suto, 150 Conn. 251, 254, 188 A.2d 493; Hannifan v. Sachs, 150 Conn. 162, 165, 187 A.2d 253.
The conclusions which the court reached find ample support in the subordinate facts.
There is no error.